Citation Nr: 0825953	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-33 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
based upon service connection for the cause of the veteran's 
death, claimed as a result of exposure to ionizing radiation.

2.  Eligibility for dependents' educational assistance (DEA) 
under Chapter 35, 38 U.S.C.A.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from March 1955 to March 1959.  
He died in August 2003.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of April 2004 of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.

In November 2007 the Board remanded the claim for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran died in August 2003.  The cause of death was 
reported as metastatic thyroid cancer.

2.  At the time of his death, the veteran was not service 
connected for any disability.  

3.  The veteran did not engage in a radiation risk activity 
and there is otherwise no evidence of exposure to ionizing 
radiation during service.

4.  No competent evidence causally relates the veteran's 
terminal metastatic thyroid cancer to active service.

5.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service- 
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.309, 3.310, 3.311, 
3.159, 3.312 (2007).

2.  The criteria for basic eligibility for DEA benefits under 
38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 1310, 
3500, 3501, 3510 (West 2002); 38 C.F.R. §§ 3.312, 3.807, 
21.3020, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of October 2003, the 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  She was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf; it also in essence 
told her to provide relevant information which would include 
that in her possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that the notice regarding 
effective date and disability rating was not provided until a 
letter of November 2007 and did not predate the RO's decision 
of April 2004.  However, the Board notes that the appellant 
was provided notice and allowed the opportunity to submit 
additional evidence and she availed herself of the same.  
Furthermore, since the claims are being denied, issues of 
effective date are moot and there is thus no prejudice to the 
veteran from the late notice here.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In this case, 
a death certificate has been obtained.  Outpatient treatment 
records, service personnel records and a record of exposure 
to ionizing radiation have been obtained.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).



Legal Criteria and Analysis

Cause of Death

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it. A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a) (2007).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c) (2007).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Again, the appellant is claiming entitlement to service 
connection for the cause of the veteran's death.  
Specifically, the appellant contends that the veteran's 
metastatic thyroid cancer was caused by his exposure to 
radiation during active service duties as a photographer.  

At the outset, the Board notes that the veteran's death 
certificate lists the immediate cause of death as metastatic 
thyroid cancer.  Furthermore, the Board notes that at the 
time of his death, the veteran was not service-connected for 
any disability.

As noted previously, the appellant asserts that the veteran's 
metastatic thyroid cancer was caused by his exposure to 
radiation during active service duties as a photographer.  
Specifically, she notes that he was assigned to film the area 
of the atomic bomb explosions at Nagasaki and Hiroshima 
during the 1950s.  She claims that the residual atomic 
radiation to which he was exposed at that time subsequently 
caused his death from metastatic thyroid cancer.  

In support of her claim she has submitted a letter of 
February 2002 from the veteran's private physician, J.W.W., 
M.D., which states that the type of cancer which caused the 
veteran's death is shown to be related to radiation exposure 
with a long latent period.  

In considering the appellant's claim, the veteran's personnel 
records have been reviewed.  Such documents confirm duty 
assignments as a photographer with the Light Photographic 
Squadron Sixty One, NAS, Miramar.  However, there is no basis 
for a grant of service connection for the cause of death due 
to radiation exposure, for the reasons discussed below.

Specifically, a grant of service connection for the cause of 
death cannot be established under the presumptive provisions 
of 38 C.F.R. § 3.309(d), concerning radiation-exposed 
veterans.  While thyroid cancer is among the diseases listed 
under 38 C.F.R. § 3.309(d) as being specific to radiation-
exposed veterans, the veteran in this case does not meet the 
requirements of a radiation-exposed veteran, precluding 
application of the presumption.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(i),(ii) (2007).

The Board notes that the veteran's active duty was form March 
1955 until March 1959, well after the time period for the 
application of the legal presumption.  As there is no 
provision for the legal presumption to apply to exposure 
occurring in the areas of Hiroshima or Nagasaki after 1946, 
such presumption is not for application here.  38 C.F.R. 
§ 3.309(d)(i),(ii).

Under another provision, thyroid cancer is considered to be a 
radiogenic disease, which may be induced by ionizing 
radiation if the disease is manifest within five years or 
more after exposure to ionizing radiation.  38 U.S.C.A. 
§ 501; 38 C.F.R. § 3311(b).  However, this provision also 
does not apply to the veteran's case as this too is limited 
to exposure in the areas of Hiroshima and Nagasaki during the 
time period between September 1945 until July 1946, prior to 
the veteran's claimed exposure.  38 C.F.R. § 3.311(b)(i).

Although service connection for the cause of death due to 
radiation exposure has not been established under the 
provisions of 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
However, there is no showing of direct causation here, as 
will be discussed below.

The Board notes that while service personnel records 
establish that the veteran was a photographer in service, 
they do not confirm that his duties placed him at Hiroshima 
or Nagasaki.  Furthermore, while service personnel records do 
show that the veteran was attached to the USS BON HOMME 
RICHARD (CVA-31), a letter of November 2003 from the Naval 
Dosimetry Center indicates that no reports of occupational 
exposure to ionizing radiation pertaining to the veteran or 
the USS BON HOMME RICHARD (CVA-31) were found.  Therefore, 
exposure to ionizing radiation cannot be established.  

For the above reasons, the claim of entitlement to service 
connection for the cause of the veteran's death as due to in-
service radiation must fail.  Moreover, the appellant does 
not contend, and the evidence of record does not otherwise 
establish, that his metastatic thyroid cancer was incurred as 
a result of any other incident of active service.  Indeed, 
the disease was not demonstrated until 1998, over 40 years 
following his discharge from active service.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent clinical opinion of record 
which relates the veteran's metastatic thyroid cancer to 
active service.  The only opinion of record that addresses 
etiology is the Dr. J. W. W.'s letter of February 2002 which 
states that it has been established that thyroid cancer is 
related to radiation exposure with a long latent period.  
While the letter establishes a connection between radiation 
exposure and thyroid cancer, it does not establish a nexus to 
active service.  As noted above, radiation exposure in 
service has not been established.  The opinion relies on a 
reported history of exposure which has not been corroborated.  
Therefore, the opinion is not sufficiently probative and 
cannot establish service connection here.  

In sum, there is no support for a grant of service connection 
for the cause of the veteran's death.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to DEA Benefits Under 38 U.S.C. Chapter 35

The appellant claims entitlement to educational assistance 
benefits under Title 38, Chapter 35.  According to law, the 
surviving spouse of a veteran will have basic eligibility for 
benefits where the veteran was discharged from service under 
other than dishonorable conditions, and had a permanent total 
service-connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a) (2007).

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the cause of the veteran's death has not 
been shown to be service-related.  Accordingly, the Board 
finds that the appellant has not met the criteria for 
eligibility for DEA benefits.  
					

ORDER

Entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death, 
claimed as a result of exposure to ionizing radiation, is 
denied.

Eligibility for dependents' educational assistance under 
Chapter 35, 38 U.S.C.A. is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


